 1   Cathy L. Arias, State Bar No. 141989
     Michelle D. Jew, State Bar No. 208853
 2   Patrick M. Callahan, State Bar No. 219419
     Arthur S. Gaus, State Bar No. 289560
 3   BURNHAM BROWN
     A Professional Law Corporation
 4   P.O. Box 119
     Oakland, California 94604
 5   ---
     1901 Harrison Street, 14th Floor
 6   Oakland, California 94612
     Telephone:     (510) 444-6800
 7   Facsimile:     (510) 835-6666
     Email: carias@burnhambrown.com
 8           mjew@burnhambrown.com
             pcallahan@burnhambrown.com
 9           agaus@burnhambrown.com
10
     Attorneys for Defendant
11   STARBUCKS CORPORATION
12

13

14                                UNITED STATES DISTRICT COURT

15                              NORTHERN DISTRICT OF CALIFORNIA

16   SCOTT JOHNSON,                               No. 4:16-cv-00724-DMR

17                 Plaintiff,                     DEFENDANT STARBUCKS
                                                  CORPORATION’S REPLY IN
18   v.                                           SUPPORT OF MOTION FOR RELIEF
                                                  FROM JUDGMENT AND TO REOPEN
19   NEIL B. GOODHUE, Trustee of the              DISCOVERY
     Sandrigham Trust UTD August 4, 1999;
20   DIANE C. GOODHUE, Trustee of the
     Sandringham Trust UTD August 4, 1999;
21   EDWARD MAURICE PLANT III, Trustee            Complaint filed: February 12, 2016
     of the Woodbury Drive Revocable Trust of
22   1999 dated March 4, 1999;
     STARBUCKS CORPORATION, a
23   Washington Corporation; and DOES 1-10,

24                 Defendants.

25

26
27

28

      DEFENDANT STARBUCKS CORPORATION’S REPLY IN SUPPORT OF          No. 4:16-cv-00724-DMR
      MOTION FOR RELIEF FROM JUDGMENT AND TO REOPEN DISCOVERY
 1                                   I.         INTRODUCTION
 2          Starbucks brought this motion to amend this Court’s Order Granting in Part and Denying

 3   in Part Plaintiff’s Motion for Summary Judgment based on newly discovered evidence that

 4   establishes facts critical to whether Plaintiff has standing to bring the claims he alleges in his

 5   complaint: 1) Plaintiff sent agents into a businesses on his behalf in the past, and has continued

 6   to do so as recently as July 2018; 2) Plaintiff visited dozens of other businesses in the Danville

 7   area on the dates he claims he visited or conducted a drive-by at the Starbucks at issue in this

 8   case; and 3) Plaintiff has maintained intake forms detailing his visits to the Starbucks at issue in

 9   this case, but refused to produce them or disclose their existence in a privilege log.

10          Plaintiff’s Opposition largely chooses to ignore these facts and instead selectively

11   reimagines the parties’ September 10, 2018 evidentiary hearing conducted by the Honorable

12   Joseph Alsup in Johnson v. Centercal, LLC et al 3:17-CV-02454-WHA (“September 10

13   Hearing”) in a manner that is both disingenuous and directly at odds with Judge Alsup’s orders

14   following the hearing. The Court should not be swayed by Plaintiff’s relentless obfuscation and

15   should grant the instant motion.

16                                        II.    ARGUMENT
17          A.      Plaintiff’s Past Patronage Of A Business And His Intent To Return
                    Are Elements Of Standing In Title III ADA Cases; Plaintiff’s
18                  Document Production, Corroborated By The Testimony Of His
                    Employees Support Starbucks’ Challenge to Plaintiff’s Standing In
19                  This Case
20          “Mr. Johnson has standing to seek the fix”, states Plaintiff’s Motion for Summary

21   Judgment. “Starbucks is conveniently located. Once the violations are removed, Mr. Johnson

22   will return and continue to patronize the Starbucks often.” [Motion p. 14, ln 4-15] This was the

23   entire basis for Plaintiff’s claim of standing when this Court considered Plaintiff’s motion for

24   summary judgment. But, at the time briefing on the motion concluded neither Starbucks nor this

25   Court knew about Plaintiff’s general business practices, the existence of contemporary intake

26   forms, or the number of businesses he visited on the same dates he claims to have visited the

27   Starbucks at issue in this case. Consequently, Starbucks had no basis to dispute Plaintiff’s

28   standing. This Court’s Order granting Plaintiff’s summary judgment motion in part reflects the

                                          1
      DEFENDANT STARBUCKS CORPORATION’S REPLY IN SUPPORT OF                        No. 4:16-cv-00724-DMR
      MOTION FOR RELIEF FROM JUDGMENT AND TO REOPEN DISCOVERY
 1   absence of this dispute. [October 17, 2018 Order Granting in Part and Denying in Part Plaintiff’s

 2   Motion for Summary Judgment, ECF Dkt. No. 129 p. 10, ln 20-22]

 3           Plaintiff argues that his motivation for visiting the Starbucks at issue in this case is

 4   irrelevant, and that so long as he proclaims himself to be vindicating his rights under the ADA,

 5   he has standing to bring suit against any public accommodation if he has knowledge of

 6   perceived ADA barriers and so much as contemplates visiting the business. [Opposition p. 13, ln

 7   8—14, ln. 2] However, Plaintiff’s citation to Civil Rights Education and Enforcement Center v.

 8   Hospitality Properties Trust (9th Cir. 2017) 867 F.3d 1093, 1102 for that proposition is does not

 9   withstand scrutiny. [Opposition p. 13, ln 8-21] The suggestion that Plaintiff is a “tester,” was

10   never raised prior to this motion. In addition, while Civil Rights Education and Enforcement

11   Center v. Hospitality Properties Trust does state that “tester” status does not deprive a litigant of

12   standing, it does not, by itself, confer standing. A person bringing suit under Title III of the ADA

13   for injunctive relief must still demonstrate “an invasion of a legally protected interest which is

14   (a) concrete and particularized; and (b) actual or imminent, not conjectural or hypothetical.” Id.

15   at 1098. This is particularly true when, as here, Plaintiff is a serial litigator of Title III ADA

16   cases. These cases warrant a complete and thorough examination of Plaintiff’s standing.

17   “[G]iven the trend of abusive ADA litigation, special diligence and vigilant examination of the

18   standing requirement are necessary and appropriate to ensure the litigation serves the purposes

19   for which the ADA was enacted.” Vogel v. Sym Properties, LLC (C.D. Cal., Aug. 4, 2017, No.

20   CV 15-09855-AB (ASX)) 2017 WL 4586348, at *2 quoting Harris v. Stonecrest Care Auto

21   Center, LLC (S.D. Cal. 2007) 472 F.Supp.2d 1208, 1215. Thus, to establish standing in a Title

22   III ADA case—even where Plaintiff claims to be a “tester”—Plaintiff must show that he suffered

23   “[A]n injury in fact—an invasion of a legally protected interest which is (a) concrete and

24   particularized, and (b) actual or imminent, not conjectural or hypothetical.” Harris v. Stonecrest

25   Care Auto Center, supra at 1215.

26   ///

27   ///

28   ///

                                          2
      DEFENDANT STARBUCKS CORPORATION’S REPLY IN SUPPORT OF                         No. 4:16-cv-00724-DMR
      MOTION FOR RELIEF FROM JUDGMENT AND TO REOPEN DISCOVERY
                         1.       Standing In Title III ADA Cases Demands An Analysis Of
 1                                Plaintiff’s Past Patronage Of The Business At Issue And His
                                  Intent To Return; Plaintiff’s Summary Judgment Motion And
 2                                Opposition Ignore This Requirement
 3              An analysis of a Plaintiff’s past patronage of a business and the likelihood of his

 4   professed intent to return is an essential component of the Title III ADA standing analysis.

 5   “Both actual injury, which includes deterrence and causation in its definition, and imminent

 6   injury, which includes a threat of future harm, require, at the very least, that a plaintiff be likely

 7   to return to patronize the accommodation in question.” Id. at 1216 [Emphasis added]. “In

 8   determining whether a plaintiff’s likelihood of returning to a particular establishment is

 9   sufficient to confer standing [under the ADA], courts have examined factors such as: (1) the

10   proximity of the place of public accommodation to plaintiff’s residence, (2) plaintiff’s past

11   patronage of defendant’s business, (3) the definiteness of plaintiff’s plans to return, and (4) the

12   plaintiff’s frequency of travel near the accommodation in question.” Barrilleaux v. Mendocino

13   County (N.D. Cal., July 26, 2018, No. 14-CV-01373-DMR) 2018 WL 3585133, at *27 quoting

14   Harris v. Stonecrest Care Auto Center, LLC (S.D. Cal. 2007) 472 F.Supp.2d 1208, 1216. In

15   addition, “[A]s the distance between the plaintiff's residence and the public accommodation

16   increases, the likelihood of future harm decreases. When the distance between the two is

17   significant, especially if it is in excess of 100 miles, courts have consistently held that it weighs

18   against finding a reasonable likelihood of future harm.” Molski v. Mandarin Touch Restaurant

19   (C.D. Cal. 2005) 385 F.Supp.2d 1042, 1045.1 Plaintiff’s Opposition does not—and cannot—

20   refute the fact that the evidence Starbucks discovered after Plaintiff’s Motion for Summary

21   Judgment was fully briefed raises significant questions about Plaintiff’s past patronage of the

22   Starbucks at issue in this case and his intent to return.

23                       2.       The Testimony Of Plaintiff’s Former Employees, And The
                                  Disclosures Made In Compliance With The September 11 And
24                                24 Orders Provided New Facts That Call Plaintiff’s Standing
                                  Into Question And Directly Contradict Plaintiff’s Own
25                                Testimony
26              In addition to skirting the issues material to this motion, Plaintiff’s selective recounting

27   of the testimony and the Court’s comments at the Parties’ September 10 Hearing wholly ignores

28
     1
         The Starbucks location at issue in this case is approximately 98 miles from Plaintiff’s home in Carmichael, CA.
                                                                3
         DEFENDANT STARBUCKS CORPORATION’S REPLY IN SUPPORT OF                                    No. 4:16-cv-00724-DMR
         MOTION FOR RELIEF FROM JUDGMENT AND TO REOPEN DISCOVERY
 1   the outcome, chiefly that: (1) Judge Alsup ordered the production to Starbucks of intake forms

 2   reflecting visits to Starbucks, and lists of businesses Plaintiff visited on the dates at issue in that

 3   case; and (2) The order was intended to resolve questions about Plaintiff’s standing. [September

 4   11 Order, Johnson v. Centercal, LLC et al 3:17-CV-02454-WHA, ECF Dkt No. 71 (“September

 5   11 Order”), p. 2, ln 10-20] As much as Plaintiff wishes otherwise, the testimony of Plaintiff’s

 6   former employees was sufficient to raise questions about Plaintiff’s standing and overall

 7   credibility, and the testimony of Plaintiff’s current employee, Julie Ann Leilani Milo did nothing

 8   to answer those questions.2

 9                     3.       The Testimony Of Plaintiff’s Former Employees Addresses
                                Plaintiff’s Practice Of Sending Agents Into Starbucks; This
10                              Testimony Is Directly Relevant To Plaintiff’s Past Patronage
                                Of This Starbucks And His Intent To Return
11

12            Plaintiff’s selective excerpting of September 10 Hearing cannot obscure the fact that all

13   of Plaintiff’s former employees testified that Plaintiff would send them into businesses on his

14   behalf to make a purchase and collect a receipt. [Opposition p. 5, ln 18-19, p. 7, ln 2-7, p. 10, ln

15   5-7] Although, the testimony specifically refers to events that predate this case, it is still relevant

16   in that, as noted by Judge Alsup’s September 24 Order after the Court’s in camera review

17   (“September 24 Order”), [Johnson v. Centercal, LLC et al, ECF Dkt No. 77], Plaintiff has

18   persisted in this practice as recently as July 2018. This testimony is also probative of the

19   credibility of Plaintiff’s receipts and photographs, which are put forth as evidence of his visits to

20   the Starbucks location, but do not actually establish his physical presence therein. 3 Try as

21   Plaintiff might, he cannot obscure the fact that these revelations call into question his past

22   patronage of this Starbucks and were discovered only after Plaintiff’s summary judgment motion

23   was fully briefed.

24
     2
       For example, Plaintiff’s Opposition contends that Plaintiff’s business practices were exonerated by the testimony
25   of his current employee Julie Ann Leilani Milo. Not so. Ms. Milo may have testified that Plaintiff does all visits
     himself and that she has no doubt about it. [Opposition p. 11, ln 9-16] However, Judge Alsup’s order after in
26   camera review makes it clear that this particular testimony lacks credibility. In ordering the production of additional
     intake forms memorializing visits on December 16, 2016, March 8, 2016 and July 18, 2018 Judge Alsup noted
27   “These three intake forms tend to indicate that someone other than plaintiff purchased an item and obtained a receipt
     in connection with plaintiff’s visits to Starbucks store.” [September 24 Order, p. 1, ln 20-27]
28   3
       Plaintiff’s receipts and photographs establish that someone went into the Starbucks at issue in this case, but do not
     carry any indicia that Plaintiff himself did so.
                                                               4
       DEFENDANT STARBUCKS CORPORATION’S REPLY IN SUPPORT OF                                     No. 4:16-cv-00724-DMR
       MOTION FOR RELIEF FROM JUDGMENT AND TO REOPEN DISCOVERY
                             (a)    The Court’s September 24 Order And Plaintiff’s
 1                                  Production In Response Establish That Plaintiff’s
                                    Practice Of Sending Agents Into Starbucks Is Ongoing
 2

 3          Plaintiff’s Opposition presents the testimony of Plaintiff’s former employees as

 4   irrelevant because it concerns Plaintiff’s practices from some time ago and have no bearing on

 5   the time period at issue in this case. [Opposition p. 5, ln. 5-7] This is irreconcilable with

 6   Plaintiff’s production in response to the September 24 Order. Plaintiff’s production of

 7   documents in compliance with the Court’s September 24 Order makes clear that Plaintiff sent

 8   agents into Starbucks locations as recently as July 18, 2018. This production also demonstrates

 9   that Plaintiff sent agents into Starbucks locations in 2016, which suggests that this practice was

10   ongoing during or near the period at issue in this case. In addition to raising questions about

11   whether Plaintiff actually ever personally visited the Starbucks at issue in this case, these

12   disclosures raise questions about whether or not Plaintiff intends to return to this Starbucks.

13                           (b)    i. Plaintiff’s Lists Of Visits To Businesses Raise
                                    Significant Questions About His Past Patronage Of The
14                                  Starbucks And Directly Contradict His Testimony
                                    Relating To His Travel To The Danville Area
15

16          Plaintiff’s list of businesses he visited in the Danville area on dates he claims to have

17   visited the subject Starbucks in this case includes as many as 81 other businesses he “visited”

18   and excludes the businesses he merely drove by. Plaintiff explains his refusal to disclose his

19   “drive-bys” at the Starbucks at issue in this case by claiming that he was not required to disclose

20   his “drive-by” visits because they do not, for lack of better term, “count.” [Opposition p. 2, ln

21   10—p. 4, ln 22] Plaintiff’s novel tabulation of his “visits” and “drive-bys” to dozens of

22   businesses furthers the notion that Plaintiff’s proffered reasons for his travel to Danville are

23   plainly not credible.

24          Plaintiff testified in deposition that his visits to the Starbucks at issue in this case are

25   incidental to his visits to the Blackhawk Museum, to look for real estate in the area, and to enjoy

26   the scenery. He does not have any family or close friends in the area.

27          25 Q. Do you have any family in this area?
            1 A. No.
28          2 Q. Do you have any close friends in the area?
            3 A. No.
                                          5
      DEFENDANT STARBUCKS CORPORATION’S REPLY IN SUPPORT OF                         No. 4:16-cv-00724-DMR
      MOTION FOR RELIEF FROM JUDGMENT AND TO REOPEN DISCOVERY
            [Deposition of Scott Johnson, p. 119, ln 25—p. 120, ln 5]
 1          ***
            Q. Okay. You were -- there's nine days between
 2          17 those two visits, March 13 and March 22. … it just seems odd that you would travel
            19 from your home to Danville, California, so close together
 3          20 and you have no recollection of why you were in the area.
            21 Were you out looking for locations to sue?
 4          22 A. No. There is a Blackhawk auto museum in Danville
            23 that I go to.
 5          24 Q. How frequently do you go?
            25 A. During this time frame, I went quite frequently
 6          [Deposition of Scott Johnson, p. 120, ln 16-25]
            ***
 7          18 Q. Other than the Blackhawk Museum, what else do you
            19 visit in the Danville/San Ramon area?
 8          20A. At that point in time, I was looking for real
            21 estate in that -- that area.
 9          [Deposition of Scott Johnson, p. 122, ln 18-21]
            ***
10          Q. What else do you do in the Danville/San Ramon
            3 area?
11          4 A. Basically, just shop and take in the -- the
            5 bistros and -- you know, it's a nice area, Danville and
12          6 Alamo and Walnut Creek.
            7 Q. So you're a tourist?
13          8 A. Yes. I like to get out of Sacramento.
            [Deposition of Scott Johnson, p. 123, ln 2-8]
14

15          Plaintiff’s disclosures, made after this motion was fully briefed—tell quite a different

16   story. By Plaintiff’s own tabulations these disclosures show that he was in Danville to visit as

17   many as 81 businesses in a day and drive by an untold number of others all for purposes of his

18   ADA litigation. Given these numbers, it is not speculative to consider the probability that

19   Plaintiff’s trips to the Danville area consist of nothing more than Plaintiff driving around in his

20   van, compiling lists of businesses to sue and claiming “deterrence” when he cruises through a

21   parking lot without stopping. The discord between Plaintiff’s testimony, coupled with his

22   dissembling explanation as to his purported compliance with Judge Alsup’s September 11 Order,

23   raises an inference that Plaintiff’s proffered reasons for his past patronage of the Starbucks at

24   issue in this case are a sham. Specifically, these facts raise an inference that Plaintiff’s patronage

25   of this Starbucks is not incidental to a legitimate sightseeing trip to Danville, but are instead part

26   of Plaintiff’s commercialized ADA litigation wherein he has no genuine purpose for visiting

27   this—or any—Starbucks location other than to sue it for purported ADA violations and has no

28   interest in returning to this location if there are no ADA barriers that can supply the basis for a

                                          6
      DEFENDANT STARBUCKS CORPORATION’S REPLY IN SUPPORT OF                        No. 4:16-cv-00724-DMR
      MOTION FOR RELIEF FROM JUDGMENT AND TO REOPEN DISCOVERY
 1   lawsuit.

 2                   4.      The Newly Discovered Facts Also Raise Issues Concerning
                             Plaintiff’s Standing and Damages under Unruh
 3
                             (a)     The New Facts Call Into Question Whether Plaintiff
 4                                   Was In Fact Victimized By A Discriminatory Act
 5           In addition to raising triable issues concerning Plaintiff’s standing under Unruh.

 6   California courts interpreting the Unruh Act have “[C]onsistently held that an individual plaintiff

 7   has standing to bring claims thereunder only if he or she has been the victim of the defendant's

 8   discriminatory act.” Surrey v. TrueBeginnings, LLC (2008) 168 Cal.App.4th 414, 419. The

 9   California Supreme Court has noted that plaintiff cannot sue under Unruh for “[D]iscrimination

10   in the abstract, but must actually suffer the discriminatory conduct.”Angelucci v. Century Supper

11   Club (2007) 41 Cal.4th 160, 165. Plaintiff’s “proof” that he was in fact victimized by Starbucks

12   discriminatory acts are receipts and photographs that carry no indicia that it is Plaintiff himself

13   in the Starbucks location at issue. Viewed in the context of the newfound evidence, chiefly that

14   Plaintiff has sent agents into Starbucks stores on his behalf to collect receipts, these receipts and

15   photos look nothing like “proof” of Plaintiff’s encounter with the alleged barriers and fail to

16   demonstrate that Plaintiff actually encountered the alleged barriers. Accordingly, there is a

17   triable issue of fact as to Plaintiff’s standing under Unruh.

18                           (b)     The New Facts Raise Issues Concerning Plaintiff’s
                                     Entitlement to Statutory Damages Under Unruh
19
20           Similarly, the new facts in this case call into question Plaintiff’s entitlement to statutory

21   damages. Primarily because if Plaintiff did not encounter the alleged barrier, he is not entitled to

22   statutory damages. Mundy v. Lenc (2012) 203 Cal.App.4th 1401, 1410. However, Plaintiff’s

23   practice of visiting as many as 81 businesses in a day while driving around Danville on the dates

24   he claims to have visited the Starbucks at issue in this case call into question the reasonableness

25   of his conduct, which is a component of a damages calculation under Unruh by the plain

26   language of the statute. “In an action alleging multiple claims for the same construction-related

27   accessibility violation on different particular occasions, the court shall consider the

28   reasonableness of the plaintiff's conduct in light of the plaintiff's obligation, if any, to mitigate

                                          7
      DEFENDANT STARBUCKS CORPORATION’S REPLY IN SUPPORT OF                         No. 4:16-cv-00724-DMR
      MOTION FOR RELIEF FROM JUDGMENT AND TO REOPEN DISCOVERY
 1   damages.” Civ. Code, § 55.56(i). Plaintiff’s produced lists of businesses he visited on the dates

 2   he visited the Starbucks at issue in this case permit a more thorough evaluation of Plaintiff’s

 3   reasonableness on this issue.

 4          B.      The Intake Forms Are Business Records And Not Covered By Any
                    Privilege; They Were Never Shown To Have Been Communicated To
 5                  Counsel And Contain No Legal Analysis Whatsoever
 6          Plaintiff offers a partial recitation of FRCP 26(b)(3)(A) to support a conclusion that

 7   Plaintiff’s intake forms are not discoverable by virtue of privilege. [Opposition p. 2, ln 4-8]

 8   Plaintiff failed to include these materials in a privilege log when providing disclosures and

 9   responding to discovery. Nonetheless, Plaintiff’s underlying assumption is entirely incorrect;

10   Plaintiff’s intake forms are not covered by any privilege. In addition, to the extent any privilege

11   ever existed it has been waived by Plaintiff’s failure to produce a privilege log.

12                  1.      Plaintiff’s Intake Forms Are Not Privileged
13                          (a)      Plaintiff’s Notes Are Not Covered By Attorney Client
                                     Privilege
14

15          The attorney-client privilege applies to communications between lawyers and their

16   clients when the lawyers act in a counseling and planning role, as well as when lawyers

17   represent their clients in litigation. U.S. v. Chen (9th Cir. 1996) 99 F.3d 1495, 1501. Plaintiff

18   admitted that his notes were not communications to his attorney:

19           3      Q. You've never shared those notes with your -- your
             4·     attorney; correct?
20           5      A. Not the physical note itself. I've shared the
             6 information from the notes, but not the physical note
21           7 itself.
            [Deposition of Scott Johnson, p. 13, ln 3-7]
22
                            (b)      Plaintiff’s Notes Are Not Covered By Work-Product
23                                   Doctrine
24          Similarly, there is no basis for Plaintiff shield his notes from discovery under the attorney

25   work-product doctrine. The work-product doctrine is a qualified protection for a limited class of

26   materials that reveal an attorney’s strategy, intended lines of argument, and internal

27   deliberations. Fed.R.Civ.P. 26(b)(3), Hickman v. Taylor 329 U.S. 495, 511. However, Rule

28   26(b)(3)(A)(ii) specifically excludes from the work-product doctrine materials when a party

                                          8
      DEFENDANT STARBUCKS CORPORATION’S REPLY IN SUPPORT OF                       No. 4:16-cv-00724-DMR
      MOTION FOR RELIEF FROM JUDGMENT AND TO REOPEN DISCOVERY
 1   demonstrates a “substantial need for the materials to prepare its case and cannot, without undue

 2   hardship, obtain their substantial equivalent by other means.” “A substantial need for work

 3   product materials exists where the information sought is “essential” to the party's defense, is

 4   “crucial” to the determination of whether the defendant could be held liable for the acts alleged,

 5   or carries great probative value on contested issues.” National Congress for Puerto Rican Rights

 6   v. City of New York (S.D.N.Y. 2000) 194 F.R.D. 105, 110. Assuming, arguendo, that the notes

 7   are attorney work product, Plaintiff’s notes fall squarely into this exclusion. The intake forms

 8   may provide evidence of Plaintiff’s visits to the Starbucks, his contemporary impressions of the

 9   perceived barriers, whether he went into the Starbucks as he claimed and/or the deterrent effect

10   any barriers that allegedly existed therein. These facts cannot be obtained by any other means

11   and are highly probative of necessary elements of Plaintiff’s claims against Starbucks and his

12   standing to bring these claims. On this basis alone, Plaintiff’s assertion of the work product

13   doctrine is easily overcome—a fact that Judge Alsup noted in ordering the production of the

14   intake forms. [September 11 Order p. 1, ln 26—p. 2, ln 2, “[P]laintiff must turn over all intake

15   forms… * * *To the extent such materials contain privileged work product, this order finds that

16   the materials are otherwise discoverable under FRCP 26(b)(1) and that defendant has shown that

17   it has substantial need for the materials to prepare its case and cannot, without undue hardship,

18   obtain their substantial equivalent by other means.”]

19                          (c)     Plaintiff’s Records Are Mere Business Records
20          Plaintiff’s notes do not fall under the work product doctrine because they were prepared

21   in the normal course of Plaintiff’s business, rather than in anticipation of litigation. Though

22   Plaintiff may be a member of the California bar, his business is not the practice of law. Rather,

23   he is a professional plaintiff whose job is to accumulate perceived ADA violations and transmit

24   the claims to his counsel when he deems it in his interests to do so. [Opposition p. 1, ln. 1-3] His

25   business—warehousing ADA violations—generates these intake forms whether or not a lawsuit

26   is anticipated. Plaintiff’s own testimony acknowledges as much:

27          18 Q. Is it your custom and practice to make notes
            19 following a visit to a business that you believe has
28          20 accessibility violations?
            21 A. Well, obviously not all businesses that have
                                          9
      DEFENDANT STARBUCKS CORPORATION’S REPLY IN SUPPORT OF                       No. 4:16-cv-00724-DMR
      MOTION FOR RELIEF FROM JUDGMENT AND TO REOPEN DISCOVERY
              22 violations, but some locations, yes.
 1            [Deposition of Scott Johnson, p. 7, ln 18-22]
 2            A document “generated in the normal course of business even if no litigation was

 3   anticipated” is not covered by the work product doctrine. U.S. v. ChevronTexaco Corp. (N.D.

 4   Cal. 2002) 241 F.Supp.2d 1065, 1082. Plaintiff’s notes were not made in anticipation of

 5   litigation, they contain no legal reasoning or analysis and just catalogue his visit to the Starbucks

 6   at issue in this case, whether or not he intended to bring an action based on that visit. Plaintiff

 7   cannot shield these materials from discovery.

 8                     2.    Any Privilege That May Have Existed Has Been Waived
 9   In addition, to the extent that any privilege could have existed, Plaintiff has waived the privilege

10   by failing to maintain a privilege log. Apple Inc. v. Samsung Electronics Co., Ltd. (N.D. Cal.

11   2015) 306 F.R.D. 234, 237.

12                                     III.    CONCLUSION
13            Based on the foregoing, Defendant Starbucks Corporation respectfully moves this Court

14   to set aside its October 17, 2018 Order granting in part and denying in part Plaintiff’s motion for

15   summary judgment, to order the production of Plaintiffs’ intake forms relating to the Starbucks

16   location at issue in this case, to order the production of a list of other businesses he visited or

17   drove by on the dates he allegedly visited this Starbucks, and to permit further briefing and

18   argument on Plaintiff’s motion for summary judgment.

19   DATED: December 7, 2018                         BURNHAM BROWN
20

21                                                   /s/ Cathy L. Arias__________________
                                                     CATHY L. ARIAS
22                                                   MICHELLE D. JEW
23                                                   PATRICK M. CALLAHAN
                                                     ARTHUR S. GAUS
24                                                   Attorneys for Defendant
                                                     STARBUCKS CORPORATION
25   4845-1531-6354, v. 1


26
27

28

                                          10
      DEFENDANT STARBUCKS CORPORATION’S REPLY IN SUPPORT OF                         No. 4:16-cv-00724-DMR
      MOTION FOR RELIEF FROM JUDGMENT AND TO REOPEN DISCOVERY
